Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                                     Mar 06 2014, 9:12 am
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.

ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

BARBARA J. SIMMONS                               GREGORY F. ZOELLER
Oldenburg, Indiana                               Attorney General of Indiana

                                                 JOSEPH Y. HO
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

MICHAEL WILLIAMS,                                )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )     No. 49A02-1307-CR-569
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE MARION SUPERIOR COURT
                      The Honorable Stanley E. Kroh, Commissioner
                            Cause No. 49G16-1301-FD-1081




                                       March 6, 2014



               MEMORANDUM DECISION - NOT FOR PUBLICATION



ROBB, Judge
                                 Case Summary and Issue

       Following a bench trial, Michael Williams was convicted of battery resulting in

bodily injury, a Class A misdemeanor. He appeals, raising one issue for our review:

whether sufficient evidence supports his conviction. Concluding the State presented

sufficient evidence to support the conviction, we affirm.

                                   Facts and Procedural History

       The facts most favorable to the judgment indicate that on December 28, 2012,

Sherry Douglas returned to her apartment after shopping for groceries. Douglas was angry

because she called Williams, her then-boyfriend, to ask for help carrying in the groceries

but Williams did not answer the phone call. Inside the apartment, Douglas repeatedly

expressed to Williams that she wanted to be left alone and did not want to talk about the

missed phone call. Williams became upset, threw dishes and pushed her against the kitchen

counter. Douglas picked up a frying pan and swung it at Williams but did not make contact

with him.

       Douglas then gathered Williams’s clothes and belongings from the apartment and

threw them into the hallway. After Williams left the apartment, Douglas heard a loud bang

on the door. When she opened the door, Williams pulled her by her arms out into the

hallway, threw her to the floor, pinned her down, and hit her three to four times in the face

with a closed fist. Williams left the building but returned shortly thereafter, grabbed

Douglas and began shaking her.

       Tiana Cathy, Douglas’s neighbor, heard several loud noises and witnessed Williams

shaking Douglas. Cathy called the police at Douglas’s request. By the time Officer

                                             2
Nathanial Schauwecker responded to the call, Williams had left the scene. When Officer

Schauwecker encountered Douglas, she was upset and disheveled and he saw discoloration

and swelling on her forehead, the right side of her face, and her lip. Inside the apartment,

Officer Schauwecker noted that the apartment was generally well-kept but the kitchen was

in disarray and the apartment door was damaged. Photographs taken at the scene and

admitted at trial depict broken dishes on the kitchen counter and a dent to the door of the

apartment. Photographs taken of Douglas and admitted at trial show a bruise on Douglas’s

left leg and swollen eyes. Douglas testified that she also had bruises on her face and

forehead, a busted lip, swollen nose, and sore ribs, and that her “whole body ended up

hurting the next day.” Transcript at 25.

        The State charged Williams with battery as a Class A misdemeanor. Following a

bench trial, Williams was convicted as charged and sentenced to 365 days with credit for

twelve days served and 353 days suspended to probation. 1 Williams now appeals his

conviction.

                                          Discussion and Decision

                                           I. Standard of Review

        In reviewing claims for sufficiency of evidence, we do not reweigh evidence or

judge the credibility of the witnesses. Corbin v. State, 840 N.E.2d 424, 428 (Ind. Ct. App.

2006). We only consider the evidence most favorable to the judgment and the reasonable

inferences that may be drawn from it. Id. As long as each element of the charged crime




         1
           The State also charged Williams with criminal confinement, a Class D felony but that charge was dismissed
during the trial at the State’s request.
                                                         3
may be satisfied beyond a reasonable doubt from the probative evidence, the judgment will

be affirmed. Davis v. State, 598 N.E.2d 1041, 1045 (Ind. 1992).

                                II. Sufficiency of Evidence

       To convict Williams of battery, the State was required to prove that Williams

knowingly or intentionally touched Douglas in a rude, insolent, or angry manner that

resulted in bodily injury. Ind. Code § 35-42-2-1(a)(1)(A). Bodily injury is defined as “any

impairment of physical condition, including physical pain.” Ind. Code § 35-31.5-2-29.

Williams argues that the State failed to prove his guilt because he denied engaging in an

altercation with Douglas, no one saw them fighting, and the photographs do not support

Douglas’s claim of bodily injury.

       Douglas testified that Williams grabbed her forearms, threw her into the hallway,

and punched her face three to four times with a closed fist. Douglas also testified that she

felt pain and experienced bruising and swelling on her forehead, nose, lip, ribs, and leg. In

addition, Cathy testified that she saw Williams “shaking [Douglas] kind of violently” while

he was apologizing to her. Tr. at 34-35. Officer Schauwecker testified that he observed

swelling and discoloration to Douglas’s face. Williams argues that this testimony is not

enough to sustain the conviction of battery.

       The uncorroborated testimony of a victim that she suffered any pain from a rude,

insolent, or angry touch is sufficient to sustain a battery conviction alleging bodily injury.

Bailey v. State, 979 N.E.2d 133, 137-38 (Ind. 2012). In Bailey, the victim’s testimony that

the defendant poked her in the forehead and shoved her, causing her pain, was the only

evidence put forth by the State at trial. The defendant denied putting his hands on the

victim in any way; however, the trial court found him guilty. Our supreme court affirmed
                                               4
the conviction noting the trial court credited the victim’s testimony and that any physical

pain is sufficient to prove impairment of physical condition. Id. at 143. Here, Douglas

testified that Williams’s actions caused her pain, swelling, and bruising. This is sufficient

to prove battery.

       Williams argues that Douglas’s “ulterior motive for alleging a battery when none

occurred is just too blatant to ignore.” Brief of Appellant at 8. This is an invitation for us

to reweigh the evidence and assess the credibility of the testimony for ourselves. The trial

court was not persuaded by Williams’s testimony and instead credited Douglas’s. This

court will not invade the fact finder’s exclusive province to determine the credibility and

weight of evidence. Jackson v State, 925 N.E.2d 369, 375 (Ind. 2010).

                                         Conclusion

       The State presented sufficient evidence to support Williams’s conviction for battery.

We therefore affirm the conviction.

       Affirmed.

BARNES, J., and BROWN, J., concur.




                                              5